t c memo united_states tax_court nicolas charles karkabe petitioner v commissioner of internal revenue respondent docket no filed date nicolas charles karkabe pro_se shawna a early for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for judgment on the pleadings respondent’s mo- tion we shall grant respondent’s motion the record establishes and or the parties do not dispute the background following petitioner resided in hudson new york at the time he filed the petition in this case respondent issued to petitioner a notice_of_deficiency notice for his taxable_year in that notice respondent determined a deficiency of dollar_figure in and an accuracy-related_penalty under sec_6662 a of dollar_figure on petitioner's federal_income_tax tax for that year the petition that petitioner filed commencing the instant proceeding stated the following as grounds for his disagreement with the notice that respondent issued for his taxable_year schulz vs irs no 04-0196-cv clearly demonstrates that lacking a federal court order i have no obliga- tion to surrender documents or comply with any irs correspondence and can not be held in contempt ar- rested detained or otherwise punished i am currently a plaintiff usdc case 04cv01211 we the people v u s government currently under us court_of_appeals in d c case and consider this defi- ciency notice harassment lastly the form in question does not display a valid control assigned by the office of management budget in accordance with the paperwork reduction act pra making it a bootleg form and illegal reproduced literally on date the court issued an order court’s date order directing petitioner to file a response to respondent’s motion in that order the court also found that the petition contained statements contentions and arguments that are frivolous and groundless 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure petitioner filed a response to respondent’s motion peti- tioner’s response in which petitioner stated in pertinent part petitioner has moved into negotiations for settle- ment through the irs appeals_office petitioner is currently collecting information and documents to form a settlement and believes that it will be possible to resolve the case without the necessity of a trial petitioner requests the court grant time for the disputing parties to come to an agreement by stay- ing the motion for judgment on the pleadings by an amount of time deemed appropriate by the court respondent filed a reply to petitioner’s response in which respondent stated in pertinent part on date respondent's counsel con- tacted appeals_office to determine the status of this case which is currently under appeals jurisdiction the appeals officer assigned to this case indicated that he spoke with petitioner regarding the issues in this case on date petitioner does not contest that he received wage income in the amount of dollar_figure from california food plan inc however he now alleges that he is entitled to a schedule a deduction for unreimbursed employee_expenses petitioner further indicated that he would provide a memorandum outlining his claimed expenses to respondent’s appeals_office during the week of date on date respondent’s appeals offi- cer informed the undersigned that petitioner has not provided any information and or documentary_evidence to support his alleged schedule a deduction for unreimbursed employee_expenses in taxable_year reproduced literally discussion the court may grant judgment on the pleadings where the pleadings do not raise a genuine issue of material fact and a decision may be rendered as a matter of law rule a 115_tc_523 a judgment on the pleadings is a judgment based solely on the allegations and information contained in the pleadings and not on any outside matters see rule a and b nis family_trust v commissioner supra pincite rule b provides in pertinent part that a petition with respect to a notice_of_deficiency is to contain clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency any issue not raised in the as- signments of error shall be deemed to be conceded clear and concise lettered statements of the facts on which the petitioner bases the assignments of error the petition in the instant case does not contain a clear and concise statement of the errors allegedly committed by respondent in determining the deficiency in and the accuracy- related penalty under sec_6662 on petitioner’s tax for his taxable_year and a clear and concise statement of the facts that form the basis of petitioner’s assignment of alleged error we find that the petition does not comply with the tax_court rules_of_practice and procedure as to the form and content of a petition we further find that pursuant to rule b petitioner has conceded the determinations that respon- dent made in the notice for his taxable_year we also conclude that the petition and the answer do not raise any genuine issues of material fact we found in the court’s date order that the petition contained statements contentions and arguments that are frivolous and groundless a petition that makes only frivolous and groundless arguments makes no justiciable claim and it is properly subject_to a motion for judgment on the pleadings nis family_trust v commissioner supra pincite cf 123_tc_213 we find that the statements contentions and arguments in the petition state no justiciable basis upon which relief may be granted although respondent does not ask the court to impose a penalty on petitioner under sec_6673 we consider sua sponte whether the court should impose a penalty on petitioner under that section sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that a taxpayer instituted or maintained a proceeding in the court primarily for delay or that a taxpayer’s position in such a proceeding is frivolous or groundless as discussed above we found in the court’s date order that the petition contained statements contentions and arguments that are frivolous and groundless although we shall not impose a penalty under sec_6673 on petitioner in the instant case we caution him that he may be subject_to such a penalty if in the future he institutes or maintains a proceeding in this court primarily for delay and or his position in any such proceeding is frivolous or groundless see 82_tc_403 72_tc_1126 we have considered all of petitioner’s statements conten- tions and arguments that are not discussed herein and to the extent we have not found them to be frivolous and groundless we find them to be without merit and or irrelevant to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
